Citation Nr: 1507790	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-29 458	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that proceeding has been associated with the electronic claims file.

This case was previously before the Board in June 2014.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's June 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the June 2014 remand, the Board requested, inter alia, that the AOJ attempt to obtain outstanding treatment records from the West Los Angeles VA Medical Center from 1956 forward, and to notify the Veteran if it was unable to obtain such records.  Although the AOJ requested and received records from the facility dated from 1993 forward, it received a negative response from the facility regarding records prior to that date.  However, the AOJ did not notify the Veteran of the unavailability of those records or provide him an opportunity to respond.

Additionally, the AOJ was instructed to obtain a new opinion regarding the etiology of the Veteran's right shoulder disability, specifically whether it was caused or aggravated by the Veteran's service-connected low back disability, or otherwise related to active service.  

Although an addendum report was obtained in July 2014, the Board finds that the addendum opinions are inadequate.  First, the examiner relied on an inaccurate factual premise.  The examiner noted that the Veteran was treated for a right shoulder condition in 1993, which indicated that the Veteran's shoulder condition originated in 1993.  However, a March 1991 private x-ray report shows the Veteran was diagnosed with moderately advanced osteoarthritis of the right acromioclavicular joint.  This evidence clearly contradicts the factual premise of the examiner's direct and secondary causation opinions.  

Additionally, the examiner did not provide an opinion on the aggravation prong of secondary service connection, but instead gave an opinion as to whether the Veteran had a preexisting right shoulder disability that was aggravated by service.  The opinion is therefore inadequate in this respect as well. 

Moreover, the examiner stated that the Veteran's low back condition "is not medically considered an etiology of the Veteran's right shoulder condition" but provided no reasoning behind that statement.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As there has not been substantial compliance with the Board's June 2014 remand directives, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014) regarding the inability to obtain records from the West Los Angeles VA Medical Center from 1956 to 1993, including notifying the Veteran of (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain another medical opinion from an appropriate examiner other than the July 2014 clinician.  If it is determined that another examination would be helpful, the Veteran should be scheduled for a new examination.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right shoulder disability is related to active service. The examiner's attention is directed to the Veteran's report that he was injured while unloading a truck in service.  

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right shoulder disability was caused by his service-connected low back disability.

c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right shoulder disability was aggravated (i.e., worsened) beyond the natural progress by his service-connected low back disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right shoulder disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  If a new examination is conducted, any indicated studies or diagnostic tests should be performed.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The examiner's attention is directed to the various lay statements regarding the Veteran's in-service and post-service symptoms.  See, e.g., March 2014 Hearing Transcript, pp. 3-7, 13.  The examiner is advised that lay persons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After ensuring that the requested actions are completed, the AOJ should verify that the remand directives have been properly followed, take any other development actions deemed warranted, and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




